       Case 3:19-cr-00250-RDM Document 158 Filed 08/20/21 Page 1 of 1




                     THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,
                                        : CRIMINAL NO. 3:19-CR-250
             v.                         : (JUDGE MARIANI)

MARTIN EVERS,

             Defendant.

                                        ORDER

      AND NOW, THIS ~               DAY OF AUGUST 2021 , upon consideration of

Defendant's Motion to Exclude Opinion and Testimony of Dr. Stephen Thomas (Doc. 54) ,

for the reasons discussed in the simultaneously filed Memorandum Opinion , IT IS HEREBY

ORDERED THAT Defendant's Motion to Exclude Opinion and Testimony of Dr. Stephen

Thomas (Doc. 54) is DENIED.




                                                            nani
                                               United States District Judge
